internal_revenue_service department of the treasury index number washington dc number release date in re person to contact telephone number refer reply to cc ebeo plr-119825-99 date date legend w x z retirement make-up plan thrift make-up plan industry date ruling a ruling b ruling c portion dear this is in reply to your request for a ruling concerning whether the nonqualified pension plans maintained for the benefit of employees of x and z constitute exempt governmental deferred_compensation plans for purposes of sec_3121 and sec_3121 of the internal_revenue_code the code facts x and z are each an integral part of w x and z are exempt from federal_income_tax under sec_501 of the code as corporation s organized under act of congress which are instrumentalit ies of the united_states x and z jointly sponsor the following employee retirement plans for the benefit of their employees the retirement_plan for employees of w the retirement_plan the thrift_plan for employees of w the thrift_plan the retirement make-up plan for employees of w the retirement make-up plan the thrift make-up plan for employees of w the thrift make-up plan retirement make-up plan the retirement_plan is a tax-qualified defined benefit pension_plan the retirement make-up plan is an unfunded nonqualified defined benefit pension_plan established by x and z for the benefit of their employees whose benefits under the retirement_plan are limited by the application of sec_401 and or of the code generally the retirement make-up plan provides eligible participants and their beneficiaries with supplemental retirement and ancillary death_benefits equal to the difference between the benefits they are entitled to under the retirement_plan and the benefits they would have been entitled to under the retirement_plan if not for the application of sec_401 and sec_415 of the code benefits under the retirement make-up plan accrue and vest at the same time as the corresponding benefits under the retirement_plan benefits under the retirement make-up plan are not payable to a participant or his or her beneficiary prior to such participant’s retirement under the retirement_plan or death if earlier thrift make-up plan the thrift_plan is a tax-qualified defined_contribution_plan the thrift make-up plan is an unfunded nonqualified defined_contribution_plan established by x and z for the benefit of their employees whose matching_contributions under the thrift_plan are limited by application of sec_401 of the code generally the thrift make-up plan provides that a book account will be established for each thrift_plan participant whose employer_matching_contribution under the thrift_plan is limited by application of sec_401 of the code a participant’s thrift make-up plan account will be credited each month with an amount equal to the difference between the employer_matching_contribution such participant is credited with under the thrift_plan for that month and the employer_matching_contribution such participant would have been credited with under the thrift_plan for that month if not for the application of sec_401 of the code the participant’s thrift make-up plan account is thereafter credited with earnings at a rate of return equal to the rate of return for the thrift_plan investments elected by the participant with respect to such participant’s employer_matching_contribution account for the same period amounts credited to a particpant’s thrift make-up plan account vest at the same time as the corresponding employer matching_contributions under the thrift_plan a sec_401 of the code provides limitations on compensation that may be taken into account under a qualified_plan sec_415 of the code provides dollar limitations on benefits_and_contributions under a qualified_plan participant’s thrift make-up plan account balance is not payable to a participant until after the participant terminates employment your request for a ruling concerns only the retirement make-up plan and the thrift make-up plan specifically you have requested a ruling that the retirement make-up plan and thrift make-up plan are exempt governmental deferred_compensation plans within the meaning of sec_3121 of the code and accordingly payments to or on behalf of a participant under such plans are not wages for purposes of employment_taxes under the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa law sec_3121 of the code provides for purposes of fica that the term wages means all remuneration for employment unless specifically excepted sec_3121 of the code provides that the term wages does not include any payment made to or on behalf of an employee or his beneficiary under or to an exempt_governmental_deferred_compensation_plan as defined in sec_3121 of the code sec_3121 of the code defines an exempt_governmental_deferred_compensation_plan as any plan providing for deferral of compensation established and maintained for its employees by the united_states by a state or political_subdivision thereof or by an agency_or_instrumentality of any of the foregoing such term shall not include - any plan to which code sec_83 sec_402 sec_403 sec_457 or sec_457 applies any annuity_contract described in code sec_403 and the thrift_savings_fund within the meaning of subchapter iii of chapter of title united_states_code none of the following code sections apply to the retirement make-up plan and the thrift make-up plan sec_83 sec_402 sec_403 sec_457 sec_457 or sec_403 neither plan is the thrift_savings_fund within the meaning of subchapter iii of chapter of title united_states_code code sec_457 and sec_457 apply only to deferred_compensation plans of an eligible_employer code sec_457 includes within the definition of eligible_employer a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and any other organization other than a governmental_unit exempt from tax under this subtitle because x and z are governmental units but not of a state or political_subdivision of a state they are not eligible employers and neither sec_457 nor sec_457 applies in addition neither the retirement make-up plan nor the thrift make-up plan is a qualified governmental sec_3121 provides special timing rules for the application of fica to nonqualified_deferred_compensation_plans however sec_3121 does not apply to amounts that are excluded from wages for fica purposes see sec_31 v - a v sec_31_3121_v_2_-1 of the employment_tax regulations states that a plan provides for the deferral of compensation with respect to an employee only if under the terms of the plan and the relevant facts and circumstances the employee has a legally binding right during a calendar_year to compensation that has not been actually or constructively received and that pursuant to the terms of the plan is payable to or on behalf of the employee in a later year an employee does not have a legally binding right to compensation if that compensation may be unilaterally reduced or eliminated by the employer after the service creating the right to the compensation has been performed for this purpose compensation is not considered subject_to unilateral reduction or elimination merely because it may be reduced or eliminated by operation of the objective terms of the plan and an employee does not fail to have a legally binding right to compensation merely because the amount of compensation is determined under a formula that provides for benefits to be reduced due to investment losses sec_3306 of the code provides for purposes of futa that the term wages means all remuneration for employment unless specifically excepted sec_3306 of the code provides that the term wages does not include any payment made to or on behalf of an employee or his beneficiary under or to an exempt_governmental_deferred_compensation_plan as defined in sec_3121 of the code discussion in order for the retirement make-up plan and the thrift make-up plan to be deemed exempt governmental deferred_compensation plans within the meaning of sec_3121 of the code they must be plans which provide for the deferral of compensation which are established and maintained by an agency_or_instrumentality of the united_states deferral of compensation the retirement make-up plan and thrift make-up plan each provide for the deferral of excess_benefit arrangement described in sec_415 of the code therefore this ruling should not be interpreted to suggest any answer on the issue of whether a plan under sec_457 sec_457 or sec_415 maintained by a state_or_local_government is subject_to fica compensation under each make-up plan a participant has a legally binding right to benefits that accrue during a calendar_year but because each plan is unfunded such benefits are not actually or constructively received when accrued see revrul_69_650 1969_2_cb_106 participants are not entitled to payment of their accrued_benefits until either their retirement in the case of the retirement make-up plan or termination of employment in the case of the thrift make-up plan participants also have a legally binding right to their plan benefits upon accrual under the make-up plans a participant’s accrued_benefit cannot be unilaterally reduced or eliminated by an employer except that the objective terms of each of the make-up plans provide that unvested benefits are forfeited upon termination of employment additionally benefits under the thrift make-up plan can be reduced to reflect investment losses for purposes of determining whether a plan provides for a deferral of compensation benefit forfeitures or reductions pursuant to objective plan vesting provisions and account reductions due to investment losses are expressly permitted under the employment_tax regulations without causing a participant to fail to have a legally binding right to those benefits see sec_31_3121_v_2_-1 thus both the retirement make-up plan and thrift make-up plan provide for the deferral of compensation_for employment_tax purposes united_states agency_or_instrumentality in order to be classified as exempt governmental deferred_compensation plans the retirement make-up plan and thrift make-up plan must be established and maintained by an agency_or_instrumentality of the united_states for the benefit of such agency’s or instrumentality’s employees the retirement make-up plan and thrift make-up plan were established by x and z and are maintained jointly for the benefit of their respective employees the service utilizes certain factors in determining whether an entity is a government agency_or_instrumentality see eg revrul_57_128 1957_1_cb_311 providing factors to be considered in determining whether an organization is an instrumentality of a state or political_subdivision for purposes of code sec_3121 and revrul_89_49 1989_1_cb_117 providing factors to be considered in determining whether an organization is an agency_or_instrumentality of a government for purposes of code sec_414 these factors include whether the government exercises control and supervision over the organization whether there is specific_legislation creating the organization and the source of operating funds of the organization the service has consistently ruled that the components of z are instrumentalities of the united_states see eg ruling a ruling b and ruling c additionally on date the service ruled that w is an instrumentality of the united_states and the retirement_plan and thrift_plan maintained for employees of w are governmental plans for purposes of sec_414 of the code sec_414 of the code defines a governmental_plan as a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing x was created by an act of congress to perform governmental functions its members are appointed by the president with the advice and consent of the senate and it must regularly report to and consult with the full congress further congress has delegated to x broad powers that are inherently governmental in nature including the power to promulgate and enforce certain federal industry regulations and assess civil penalties that are payable to the united_states x is required to submit reports to congress including an annual report of its operations and weekly reports indicating the condition of z in addition the financial accounts of x are subject_to audit by the general accounting office although x is not funded through congressionally appropriated funds it is funded through profits of z which after payment of statutory dividends to members of z are otherwise earmarked for the united_states treasury the components of z were established under an act of congress as separate corporate entities z performs governmental functions such as performing industry services for the federal government and conducting examinations and inspections of certain industry institutions z is subject_to the oversight of x x appoints the portion of the directors of z and approves the compensation of all directors officers and employees of z based on the foregoing we conclude that x and z are instrumentalities of the united_states for purposes of sec_3121 of the code accordingly the retirement make-up plan and the thrift make-up plan are exempt governmental deferred_compensation plans within the meaning of sec_3121 of the code and payments to or on behalf of the participants in such plans are not wages for purposes of fica and futa in addition sec_3121 does not apply to amounts deferred under the retirement make-up plan or the thrift make-up plan this ruling is directed only to x the taxpayer requesting it and may not be relied upon by any other taxpayers sec_6110 of the code provides that it may not be used or cited as precedent sincerely patricia m mcdermott senior technician reviewer branch office of the associate chief_counsel employee_benefits exempt_organizations cc
